Filed 3/25/22 Hendrix v. Deane CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION FIVE

 BERNIE D. HENDRIX,                                             B306205

           Plaintiff and Respondent,                            (Los Angeles County Super.
                                                                Ct. No. 19STRO07628)
           v.

 ROBERT DEANE,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Steve Cochran, Judge. Affirmed.

     CDF Labor Law, Dan M. Forman and Allison O. Chua for
Defendant and Appellant.

          Bernie D. Hendrix in pro. per. for Plaintiff and Respondent.


                               __________________________
      Robert Deane appeals from the civil harassment
restraining order issued against him, protecting petitioner Bernie
Hendrix. Deane argues that the parties were in a labor dispute
and that the trial court erred when it did not apply the Labor
Code’s heightened evidentiary standards. He also asserts the
court erred in (1) failing to grant his request for a continuance,
and (2) not giving him notice of hearings. Finally, he argues the
restraining order was not supported by evidence of a threat of
future harm to Hendrix. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
1.    Hendrix’s Request for a Civil Harassment
      Restraining Order
      On November 4, 2019, Hendrix, representing himself, filed
a request for a civil harassment restraining order against Deane.
In the request, Hendrix attested to the following harassment:
      “Me and Robert Deane [sic] were both camera operators for
KTLA5. On February 21, 2018, I relieved Mr. Deane for a 5 min.
break. Upon Mr. Deane’s return from his break, and while I was
shooting a live shot, Mr. Deane approached me from the rear and
pinned me between the camera panhandles, pinning me against
his body (upper and lower extremity) while heavily breathing
down my neck. I immediately turned and squared off with Mr.
Deane and asked ‘why was he standing so close to me and acting
in that manner.’ In an apologetic way, Mr. Deane tried to pet my
shoulder (he was actually rubbing my shoulder) and thereafter
leaped away and commenced to making animated motions by
stooping down and reaching for my testicles with his tongue
hanging out. THIS WAS ALL DONE IN A VERY SEXUALLY
EXPLICIT MANNER.” (Emphasis in the original.)




                                2
       Hendrix also alleged he was afraid the violence would
reoccur. They had mutual employers. Hendrix stated that he
was “emotionally scared, ashamed, embarrassed, and . . .
experiencing restless sleep and nightmares” as a result of the
harassment.
       The trial court denied Hendrix’s request for a temporary
restraining order and set the petition for a hearing on
November 25, 2019. At that hearing, Hendrix testified to
difficulties in serving Deane. The court continued the hearing to
December. At the December 16, 2019 hearing, the trial court
afforded Hendrix additional time to serve Deane.
2.     January 6, 2020 Hearing
       At a hearing on January 6, 2020, Hendrix appeared and
reported that his process server served Deane in person on
January 2, 2020. Deane was not in court, and no counsel
appeared on his behalf. However, attorney Jeff Bils stated he
was appearing on behalf of KTLA, and argued that Deane had
not been served with notice of the hearing. He also asserted that
any service was not timely because the petition and notice of
hearing were not served five days before the hearing. Bils
asserted he was not authorized to accept service for Deane or
represent Deane.
       Bils nonetheless suggested that the court could make a
ruling on the evidence and argued that a single incident that
occurred more than a year ago was insufficient to support the
restraining order. The court responded that Bils was not in a
position to argue the merits as he was not representing a party to
the restraining order. The court gleaned from Bils’s arguments
that Deane disputed service, and set a hearing on January 29,
2020 at which service would be considered.




                                3
3.     January 29, 2020 Hearing
       A January 29th minute order reflects that this hearing was
continued to February: “Pursuant to the request of the [Deane],
in order to conduct a hearing on validity of service, the Petition -
Civil Harassment filed by Bernie D. Hendrix on November 4,
2019, is continued to February 24, 2020, at 8:30 AM in this
department.”
4.     February 14, 2020 Hearing
       The next hearing actually was held on February 14, 2020.
Bils specially appeared for Deane, to contest personal
jurisdiction. Bils argued Deane had not been served. The court
told the parties that at the next hearing, it would hear testimony
to determine whether Deane was served. The court indicated he
expected both the process server and Deane to testify.
       In words suggesting he had abandoned the restrictions of
his special appearance, Bils then stated: “This is a labor dispute
between union members. The problem here is that this matter
should be in the dispute resolution process under the collective
bargaining agreement that governs any dispute that Mr. Hendrix
has regarding his employment with KTLA and with other union
members.” He asserted that “Mr. Hendrix has also retained
counsel and filed a complaint with the Department of Fair
Employment & Housing raising this very same February 2018
allegation and this restraining order hearing – that legal process,
as well. There are some serious problems. We would ask that
your honor dismiss this matter, if your honor would be in a
position to do that now.”1



1     We do not decide whether or not Hendrix retained counsel
for an ancillary proceeding, or what significance that might have.



                                 4
       The court responded that it would hear that defense once
the issue of service was resolved. The court ordered Bils to file
briefing on the “labor dispute” subject matter jurisdiction defense
before the next hearing. The court set the next hearing ten days
out.
5.     February 24, 2020 Hearing
       A.     The Court Finds Hendrix Effected Service
       At the February 24, 2020 hearing, Hendrix appeared; Bils
appeared on behalf of Deane. Deane was absent. Hendrix
elicited testimony from the process server that she went to
Deane’s front door and encountered Deane carrying out a white
trash bag. When she said “Robert Deane,” the man responded
“yes, how may I help you?” The process server testified that she
handed Deane the restraining order documents and told him the
documents were legal papers.
       Bils submitted a declaration from Deane, but due to his
absence, Deane provided no live testimony. The court found “the
presumption associated with the proof of service was confirmed
by the witness today, and that the presumption has not been
overcome, although it could have been if Mr. Deane might have
chosen to be here.” The court found that there was no violation of
due process: “We’ve continued the dates again and again. There
were unsuccessful attempts of service by Mr. Hendrix. And then
it was finally arranged, and then that was challenged. [¶] The
situation reeks of somebody dodging an appointment in court.
First, Mr. Bils comes in; I’m not sure who he’s representing, not
Mr. Deane. I don’t know if it was the studio or somebody else.
Then it was Mr. Deane. [¶] I’m – I am not sure what’s going on,

The record is clear that, in the trial court, Hendrix was self-
represented for the restraining order proceedings.



                                  5
on Mr. Deane’s end. However, he [has] been afforded due
process. He has been served.”
       B.     The Court Issues a Two-Year Restraining Order
       The court next proceeded to the merits of the restraining
order. Bils requested that “service be effective today, as of
today’s date.” The court declined the request and instructed the
clerk to administer the oath to Hendrix.
       Bils interjected again and stated he was not prepared to
argue the merits of the restraining order application. Bils
requested time to respond and file a motion to strike on the basis
that the court lacked subject matter jurisdiction pursuant to the
Labor, Management, and Relations Act, and because Hendrix’s
claims relate to a labor dispute between two employees of the
same labor union, under California Labor Code section 1138.1.
       Without immediately responding to Bils’s request for a
continuance, Hendrix was sworn. Hendrix confirmed that the
contents of his request for a restraining order were true and
correct.
       The court then indicated that it was inclined to grant the
continuance but would condition it on the issuance of a
temporary restraining order (TRO). Bils asked for a brief recess
to confer with an unidentified person. When he returned to the
courtroom, Bils objected to the TRO on the basis that it was
outside the statutory timeframe for issuing one. The court laid
the blame for the delay on Deane – his unsupported challenge to
service of process, and his refusal to come to court. The court
said: “It was an invited situation. . . . [¶] We got together
within 21 days of service according to [the process server], and
then service was contested.” Bils contended the hearing was not
timely held even before he challenged service.




                                6
       The court replied: “No more. No more. The request for a
continuance is denied. The restraining order will issue; okay?
And it is going to be for two years” and “on the terms that have
been requested by Mr. Hendrix.”
       Although the court had made its ruling, Bills was
undeterred, arguing that the “clear and convincing evidence
doesn’t show that there was any imminent threat, your honor, at
all. [¶] This is all tied to an event that occurred two years ago,
your honor. And there’s been no testimony and no factual
evidence submitted that there’s any, any threat of any kind of
continuing harm, your honor.”
       The court stated: “I have Mr. Hendrix saying – just so that
the record’s clear, if you need to make a record. I’ve got a
declaration from Mr. Hendrix that, in effect, some type of sexual
battery, combined with some type of physical bullying, occurred
on the date mentioned in the petition.” The court continued: “I
have a respondent [Deane] who’s been given time and time again
to come and respond to this allegation, and try to do so, and
instead somebody’s option to send Mr. Bils down here three, four
times, to contest on every ground under the sun. . . .” The court
explained: “A civil harassment restraining order can be issued on
a couple of grounds under the statute. And one of them is kind of
like a course of conduct. But when it comes to like, you know, a
battery or something physical, one event is enough.”
       Regarding the remoteness of the harassing event, the court
stated “there’s really no like statute of limitations on the event or
whatever. And the court is supposed to take into account the
staleness of the alleged event to determine whether a restraining
order is necessary for the future protection.” The court explained
that it had wanted to hear from Deane to evaluate the future




                                 7
threat of harm, and said that “Deane has opted to be absent
himself from these proceedings repeatedly.”
       Bils persisted, next arguing lack of subject matter
jurisdiction based on the Labor Code. The court told Bils that it
had invited briefing on the subject at the last hearing and that
Bils failed to file anything to contest subject matter jurisdiction.
The court found that “California’s statutory [scheme] to prevent
forms of civil harassment is not . . . preempted . . . by the Labor
Code or other areas of law. [¶] I do not believe that a court lacks
subject matter jurisdiction over a civil harassment dispute
between two individuals because there’s a labor dispute that
pends between different parties.”
      Deane appealed the restraining order.2 We have taken
judicial notice that Hendrix has since applied to renew the
restraining order. On its face, Judicial Council form CH-710
(notice of hearing to renew the restraining order) extended the
restraining order (which was set to expire in February 2022) to
April 1, 2022, the date of the next hearing.




2      Approximately one month after the trial court issued the
restraining order, Deane filed a request to modify or terminate
the order. The court denied the request, but stated that the
restraining order was not intended to preclude either Hendrix or
Deane from their usual places of employment. On the restraining
order itself, there is a place for the court to order the restrained
person to stay away from various places associated with the
person benefitting from the order. One of those places is, “The
job or work place of the person . . . .” The box in front of that
order is left unchecked.




                                  8
                            DISCUSSION
       Deane asserts (1) the court applied the wrong statute in
issuing the restraining order, (2) the court wrongfully denied his
request for a continuance, (3) he was not given notice of the
February 24, 2020 hearing, and (4) substantial evidence does not
support the court’s finding of future harm. We address each
issue in turn.
1.     Standard of Review
       We review issuance of a civil harassment restraining order
for abuse of discretion, and the factual findings necessary to
support the protective order are reviewed for substantial
evidence. (Parisi v. Mazzaferro (2016) 5 Cal.App.5th 1219, 1226,
disapproved on other grounds in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010, fn. 7 (O.B.).) “ ‘The appropriate test on
appeal is whether the findings (express and implied) that support
the trial court’s entry of the restraining order are justified by
substantial evidence in the record. [Citation.] But whether the
facts, when construed most favorably in [the petitioner’s] favor,
are legally sufficient to constitute civil harassment under section
527.6, and whether the restraining order passes constitutional
muster, are questions of law subject to de novo review.’
[Citation.]” (Harris v. Stampolis (2016) 248 Cal.App.4th 484, 497
(Harris).)
       We review this issue of statutory interpretation de novo.
(California Building Industry Assn. v. State Water Resources
Control Bd. (2018) 4 Cal.5th 1032, 1041.) When interpreting a
statute, our objective is to ascertain the Legislature’s intent, if at
all possible, through the plain meaning of the statutory language.
(Ibid.) “We construe the statute’s words in context, harmonizing
statutory provisions to avoid absurd results.” (Ibid.)




                                  9
2.     The Labor Code Does Not Apply to the Restraining
       Order
       Deane argues that the trial court issued the restraining
order under the wrong statute and that Labor Code section
1138.1 and Code of Civil Procedure section 527.3 represent the
correct law.3 The argument is founded on the assumption that
Deane’s harassment of Hendrix was a labor dispute and the
Labor Code’s heightened evidentiary standards applied.
       Labor Code section 1138.1 provides elevated standards for
obtaining an injunction in any case involving or growing out of a
labor dispute. Labor Code section 1138.4 states that “labor
dispute” as used in that chapter has the same meaning as “labor
dispute” defined in Code of Civil Procedure, section 527.3,
subdivision (b)(4)(i), (ii), and (iii).
       Deane asserts that because section 527.3, subdivision
(b)(4)(i), states that labor disputes include cases involving
“persons who are engaged in the same industry, trade, craft, or
occupation. . . ; whether such dispute is . . . (c) between one or
more employees or associations of employees and one or more
employees or associations of employees,” this case involves a
labor dispute. Yet, Deane ignores the remainder of the definition
provided by subdivision (b)(4)(iii), which states, “The term ‘labor
dispute’ includes any controversy concerning terms or conditions
of employment, or concerning the association or representation of
persons in negotiating, fixing, maintaining, changing, or seeking
to arrange terms or conditions of employment.” (§ 527.3, subd.
(b)(4)(iii).) When read together, we conclude that subdivision



3    All further undesignated statutory references are to the
Code of Civil Procedure.



                                10
(b)(4)(i) identifies the parties to, and subdivision (b)(4)(iii)
describes the subject matter of, a labor dispute.4
       Our interpretation is bolstered by the preamble to section
527.3, subdivision (a), which explains that the purpose of the law
is “to promote the rights of workers to engage in concerted
activities for the purpose of collective bargaining, picketing or
other mutual aid or protection, and to prevent the evils which
frequently occur when courts interfere with the normal processes
of dispute resolution between employers and recognized employee
organizations . . . .”
       Deane’s piecemeal interpretation would mean that any
dispute between two people in the same industry (even a couple
going through a divorce) would be considered a labor dispute.
Deane takes the statute’s words out of context, and his
construction would lead to absurd results.
       We conclude that to be a labor dispute, not only must the
parties be engaged in the same industry, trade, craft, or
occupation (in accordance with subdivision (b)(4)(i)), but the
controversy must concern terms or conditions of employment or
job-related representation/association (à la subd. (b)(4)(iii)). As
the Rutter Practice Guide states, “ ‘Labor dispute’ means a
controversy concerning terms or conditions of workers’
employment, union representation, etc.” (Edmon & Karnow, Cal.
Practice Guide: Civil Procedure Before Trial (The Rutter Group
2021) ¶ 9:680, citing section 527.3, subd. (b)(4).)5


4     Subdivision (b)(4)(ii) defines what it means for a person or
entity to be “participating” in a labor dispute.

5     Deane argued in the trial court that dispute resolution
procedures in an applicable collective bargaining agreement



                                11
3.     Denial of Deane’s Request for a Continuance Was
       Harmless
       Deane asserts the trial court committed reversible error
when it denied his request for a continuance. We agree that a
respondent to a civil harassment restraining order petition has a
right to one continuance. Section 527.6, subdivision (o) states
that “The respondent shall be entitled, as a matter of course, to
one continuance, for a reasonable period, to respond to the
petition.”
       However, on January 29, 2020, Deane had already
requested and been granted a continuance for the purposing of
contesting service. Deane thus received the one continuance to
which he was statutorily entitled.6
       We also find that Deane suffered no prejudice. “[A]ny error
in failing to grant a request for a continuance—whether
mandatory or discretionary—is reversible only if it is tantamount
to the denial of a fair hearing. [Citations.] There is no
presumption of prejudice. (Cal. Const., art. VI, § 13; Code Civ.
Proc., § 475.) Instead, the burden to demonstrate prejudice is on




apply to this dispute. To the extent the point is made in
conjunction with defendant’s “labor dispute” argument, we have
rejected that. Two pages of the bargaining agreement were
attached to Deane’s papers. Neither mentions alternative
dispute resolution.

6     Perhaps the fact Deane had already received a continuance
is why Deane did not request a continuance pursuant to section
527.6, subdivision (o) at the February 24, 2020 hearing.
Supposition aside, the fact is that Deane did not request a
continuance under the code section.



                                12
the appellant.” (Freeman v. Sullivant (2011) 192 Cal.App.4th
523, 527–528.)
       Here, Deane specifically sought a second continuance to
assert that the trial court lacked subject matter jurisdiction by
more fully developing his argument that the parties were in a
labor dispute.7 As we have explained, Hendrix’s petition for a
civil harassment restraining order was not a labor dispute.
       On appeal, Deane does not argue the court lacked subject
matter jurisdiction. (People v. Lara (2010) 48 Cal.4th 216, 225,
[lack of subject matter jurisdiction may be raised for the first
time on appeal].) Nor does Deane explain on appeal the evidence
he would have offered to contradict Hendrix’s statements. In
sum, Deane failed to demonstrate prejudice necessary for
reversal.


7      In requesting a continuance, Bils stated “Your honor,
before we proceed, Mr. Deane is not prepared to argue the merits
of Mr. Hendrix’[s] application. We had reached out to Mr.
Hendrix in order to attempt to reach agreement on a briefing
schedule on Mr. Deane’s motion, contemplated motion to strike
related to lack of subject matter jurisdiction. [¶] We offered Mr.
Hendrix to take this hearing off calendar, that Mr. Deane would
waive service if we would take today’s hearing off calendar and
agree to a briefing schedule. [¶] We did not hear from Mr.
Hendrix, your honor. If we – Mr. Deane’s not prepared. And we
would ask for time to respond and file a motion to strike on the
basis that the court lacks subject matter jurisdiction.” Although
Bils stated he was not prepared “to argue the merits,” this
appears in the context of his intended argument that there was
no subject matter jurisdiction. Bils did not state he needed a
continuance to cross examine Hendrix or present testimony from
witnesses who could counter Hendrix’s factual allegations.




                                13
4.     Deane Had Notice of the February 24, 2020 Hearing
       Deane argues he did not receive notice of the February 24,
2020 restraining order hearing.8 We observe that the court
informed defense counsel Bils of that hearing date in open court
and even made sure the date was acceptable to Bils before
proceeding. Then, Bils appeared on behalf of Deane and argued
at the February 24th hearing.
       Deane nonetheless asserts he “did not receive notice that
the February 24, 2020 hearing would be a merits-based
restraining order hearing.” We disagree. At the February 14,
2020 hearing, Bils, who said he was “appearing specially,”
nevertheless tried to assert arguments regarding the merits of
the restraining order. The court told Bils it could not consider
such arguments until after it ruled on the service issue. The
court ordered Bils to file a brief on subject matter jurisdiction—
Deane’s chief defense—before the February 24th hearing.
       It was clear from the court’s colloquy with Bils that the
trial court planned to rule on issues beyond service at the next
hearing. Bils also made several arguments addressing the merits
at that hearing. Deane had sufficient notice of the February 24,
2020 hearing.
5.     Substantial Evidence Supported the Court’s Finding
       that the Harassment Was Likely to Recur
       “Section 527.6 provides injunctive relief to a person who
has suffered harassment.” (Russell v. Douvan (2003)
112 Cal.App.4th 399, 401 (Russell).) Harassment is “unlawful
violence, a credible threat of violence, or a knowing and willful

8    Deane also asserts he did not receive notice of the
January 29, 2020 hearing. As the court continued that hearing
and made no rulings at it, we do not address that argument.



                               14
course of conduct directed at a specific person that seriously
alarms, annoys, or harasses the person, and that serves no
legitimate purpose.” (§ 527.6, subd. (b)(3).) “An injunction
restraining future conduct is only authorized when it appears
that harassment is likely to recur in the future.” (Harris, supra,
248 Cal.App.4th at p. 496.) If, following a hearing, the court
“finds by clear and convincing evidence that unlawful
harassment exists, an injunction shall issue prohibiting the
harassment.” (§ 527.6, subd. (i).) “ ‘ “Clear and convincing”
evidence requires a finding of high probability.’ ” (Russell, at
p. 401.) When “the clear and convincing standard of proof
applied in the trial court, an appellate court should review the
record for sufficient evidence in a manner mindful of the elevated
degree of certainty required by this standard.” (O.B., supra,
9 Cal.5th at pp. 1000–1001.)
       Deane argues: “Hendrix failed to submit an iota of
evidence or any evidence from which the Court may have drawn
an inference that harm will or is likely to occur in the future
absent injunctive relief. . . . Hendrix offered no evidence of any
likelihood of future harm, much less clear and convincing
evidence.” Defendant’s view of the record is myopic. Hendrix
attested to Deane pinning him against a camera and pressing his
chest and hips or groin against the back of Hendrix’s body. When
Hendrix turned around and confronted him, Deane rubbed
Hendrix’s shoulder and made sexual gestures at him. The
encounter was an aggressive act of sexual harassment. Deane
did not offer contrary evidence. The petition and statements
from the parties indicated that Hendrix and Deane continued to
encounter each other at work, and that Hendrix feared the
harassment would happen again.




                               15
       The court could have reasonably found, based on the
egregiousness of the harassing act and the parties’ expectation of
continued workplace interaction, there was a very strong
likelihood the harassment would reoccur without a restraining
order. (See O.B., supra, 9 Cal.5th at p. 1008 [The appellate court
“must indulge reasonable inferences that the trier of fact might
have drawn from the evidence; it must accept the fact finder’s
resolution of conflicting evidence; and it may not insert its own
views regarding the credibility of witnesses in place of the
assessments conveyed by the judgment.”].)
       To the extent that Deane argues the harassing event was
remote in time, the trial court considered the timeline and
assessed that the threat of harm still existed. The trial court
attributed much of the delay to Deane’s litigation tactics. The
court could also have reasonably credited Hendrix’s explanation
that he had not requested the restraining order sooner because
he sought help through his employer—reporting the incident to
the stage manager, his manager, and human resources—to no
avail. The lack of action by his employer illustrated the existing
risk.
       Deane relies on Russell, supra, 112 Cal.App.4th at pages
401-404, for support. In Russell, the petitioner and defendant
were lawyers representing opposing parties in a dispute. One
attorney sought a restraining order under section 527.6 against
the other attorney who had followed him into a courthouse
elevator and forcefully grabbed his arm. Based solely on the
single battery and without evaluating the likelihood that the
harm would reoccur, the trial court issued the injunction under
section 527.6. (Id. at pp. 400–401.) The Court of Appeal reversed
because there was no evidence that unlawful violence was likely




                               16
to repeat: by the time of the hearing on the permanent
injunction, the two attorneys were no longer adversaries in the
underlying litigation, and they did not otherwise regularly do
business with or oppose each other. (Id. at pp. 400-404.) In
words relevant to the present appeal the appellate court
cautioned, “There may well be cases in which the circumstances
surrounding a single act of violence may support a conclusion
that future harm is highly probable.” (Id. at p. 404.)
      The evidence here showed that there was a likelihood of
continued contact between the parties who worked in the same
industry and could be expected to have overlapping work
assignments. The trial courts findings were supported by
substantial evidence and the court did not abuse its discretion in
issuing the restraining order.
                          DISPOSITION
      The restraining order is affirmed. Respondent Bernie D.
Hendrix shall recover his costs on appeal.




                                          RUBIN, P. J.
WE CONCUR:



                        MOOR, J.



                        KIM, J.




                                  17